DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/28/19.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of algorithmically identifying and generating an ordered list of items based on the value of reference items, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a mental process and a mathematical concept.
Independent claims 1, 10, and 17 describe a system, method, and computer readable medium comprising:  obtaining item data, determining values based on the attributes of the item(s), executing a stochastic process based on the values, generating an ordered list of items based on the process, and identifying items based on the ordered list.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; and organizing information through 
Next, the aforementioned claims recite additional technical elements including a “computing device” for executing the method, a “computer readable medium” for storing executable instructions, and a “processor” for executing the executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  Examiner further notes that the method claims do not describe any of the functions being performed by computer hardware, and would be ineligible under 101 even if they were being evaluated under a Bilski standard. 
Dependent claim 9 further discloses an additional functional element of transmitting the items to another computing device.  Examiner understands this limitation to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation. 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).

Claims 2-8, 11-16, and 18-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding mathematically determining the plurality of values, generating probabilities for subsets of items, types of algorithms used, and repeating the stochastic process until each item has been added to the ordered list a maximum number of times.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, 14, and 17 are rejected under 35 USC 102 as being anticipated by Pettersen (20080243674).
Claims 1, 10, and 17:  Pettersen discloses a system, method, and computer readable medium comprising:
Obtaining item data identifying a plurality of items; determining a plurality of values based on at least one attribute of the plurality of items; executing a stochastic process based on the plurality of values; generating an ordered listing based on execution of the stochastic process; and identifying a plurality of items based on the generated ordered listing.  (Abstract; Paragraphs 18-19, 37, and 51).
Claims 6 and 14:  Pettersen discloses a system and method wherein generating the ordered listing based on execution of the stochastic process comprises identifying, for each of a plurality of iterations of execution of the stochastic process, one of the plurality of items, and adding the identified item to the ordered listing.  (Abstract; Paragraphs 18-19, 37, and 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 5, 13, and 20 are rejected under 35 USC 103 as being unpatentable over Pettersen in view of Gramatica (10025862).
Pettersen discloses those limitations cited above, but fails to explicitly disclose a method wherein executing the stochastic process based on the plurality of values comprises executing a random walk algorithm based on the plurality of values. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the random walk algorithm of Gramatica with the process of Pettersen.  One would have been motivated to do this in order to ensure that the sampling is done in a truly random fashion with integers.
Claims 7-8 and 15-16 are rejected under 35 USC 103 as being unpatentable over Pettersen/Gramatica in view of Pontual (10003780).
The Pettersen/Gramatica combination discloses those limitations cited above, but fails to explicitly disclose a method comprising determining that the identified item has been not yet been added to the ordered listing a maximum number of times, or executing the plurality of iterations of the stochastic process until each of the plurality of items has been added to the ordered listing the maximum number of times.
Pontual, however, discloses a method determining items that have not been added/listed a maximum number of times and repeating the process until the item has been listed the maximum number of times.  (Col. 15, Lines 4-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the iteration steps of Pontual with the system of Pettersen/Grammatica.  One would have been motivated to do this in order to that customers are saturated with item recommendations.
Potentially Novel Features
	Following an exhaustive search, Examiner has been unable to find art to sufficiently anticipate claims 2-4, 11-12, and 18-19.  Specifically, the prior art does not 
	For at least these reasons, art has not been applied to these claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681